UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1817


EDDIE LAREECE PITTMAN,

                   Plaintiff – Appellant,

             v.

HUNT CONSTRUCTION GROUP, (in care of CEO Robert G. Hunt), in
its official capacity,

                   Defendant – Appellee,

             and

CHRIS ARMSTRONG, Manager for Hunt Project in Chapel Hill, in
his official capacity; BILLY STEWARD, Superintendent of Hunt
Project in Chapel Hill, in his official capacity,

                   Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (4:07-cv-00001-D)


Submitted:    January 15, 2009                 Decided: January 21, 2009


Before MOTZ and       SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie LaReece Pittman, Appellant Pro Se.    Nicole A. Crawford,
BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Eddie   LaReece    Pittman     appeals    the   district   court’s

order denying relief on his civil action alleging employment

discrimination in violation of Title VII of the Civil Rights Act

of 1964, as amended.       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Pittman v. Hunt Constr. Group, No. 4:07-

cv-00001-D    (E.D.N.C.   June    26,   2008).        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        3